Filed 11/14/22 P. v. Snow CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                      DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D079776

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCS205658)

 EDWARD LEROY SNOW,

            Defendant and Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
David M. Rubin, Judge. Affirmed.
          Ronda G. Norris, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Lise
Jacobson and Daniel Rogers, Deputy Attorneys General for Plaintiff and
Respondent.
         In 2006, Edward Leroy Snow worked as a tow truck driver for Paxton’s

Towing (Paxton’s).1 While on leave to purportedly care for an ill relative, he
stole $80,000 from Paxton’s during a robbery in which the night dispatcher,
David S., was shot and killed. A few days later Snow told an accomplice, “Old
Dave never seen it coming.” A jury convicted Snow of first degree murder,
and this court affirmed the judgment. (People v. Snow (Sept. 19, 2012,
D058200) [nonpub. opn] (Snow I).)
         Now a decade later, Snow appeals from an order denying his petition

for resentencing under former Penal Code2 section 1170.95 (now § 1172.6).
He contends that applying independent review, we should reverse because
there was insufficient evidence to support the court’s finding that he acted
with reckless indifference to human life. We reject his claims and affirm the
order.

                FACTUAL AND PROCEDURAL BACKGROUND3
A.   The Robbery and Murder

         Paxton’s is owned by Larry L., who in addition to that business also
operated food stands at home improvement stores. The concession stands
generated a sizeable cash flow, mostly in small bills. About twice a week,
Larry collected that money and stored it in bags under his desk at Paxton’s.
Typically near the end of each month, he would dump the accumulated cash
on his desk and count it.


1        Dates are in 2006 unless otherwise specified.
2        Undesignated statutory references are to the Penal Code.
3      The factual background is based exclusively on the reporter’s transcript
from Snow’s murder trial. We have not considered the Attorney General’s
statement of facts in his brief, which is instead (and improperly) based on
facts recited in Snow I. (See § 1172.6, subd. (d)(3).)
                                         2
      Paxton’s employees knew large sums of cash were kept under Larry’s
desk. In August, Snow told a fellow tow truck driver, James Myers, “how
easy it would be to rob Paxton’s.” Elaborating, Snow said that the night
dispatcher, David S., could be “bopp[ed]” on the head and locked in a toilet
during a robbery. He promised Myers a share of the proceeds if he and
another tow truck driver, Terry Taylor, stayed away from Paxton’s on the
night he planned to commit the robbery.
      About the same time, Snow took a leave of absence from Paxton’s,
purportedly to care for an ill relative in Kansas. On September 18, he
returned to San Diego in a Dodge van and met with Taylor to discuss the
robbery. Snow said he was “going to have two other people come in, grab
[David S.], [and] put him in the port-a-potty.” Snow explained he was
“thinking about” shutting off the power to Paxton’s and asked Taylor for the
location of the main power switch.
      Paxton’s premises was secured by a barbed wire fence, two gates with
remote controlled electric locks (one for pedestrians, the other for vehicles),
and 16 surveillance cameras. There was even a hidden camera in the clock in
Larry’s office. To enter the facility, a person had to first identify themselves
to the dispatcher (e.g., as the registered owner of a towed car). If the person
belonged in the yard, the dispatcher would “buzz” them in, unlocking the
pedestrian gate. Video from the surveillance cameras was recorded by
equipment on the premises 24 hours/day, seven days a week.
      On September 20—the day of the planned robbery—Snow again met
with Taylor, this time to buy methamphetamine. As the conversation turned
to the robbery, Snow showed Taylor a handgun and reminded him to keep
quiet about it.




                                        3
      David S. was working alone in dispatch that night. Myers and Taylor
were the only tow truck drivers on duty. Sticking to plan, they stayed away
from the yard.
      A surveillance camera at a neighboring business recorded a vehicle
approach the locked Paxton’s gate at 9:13 p.m. Notably, its third brake light
(in the rear window) was not working. It stopped for about 15 seconds and
then entered the yard. Seven minutes later, all the lights at Paxton’s went

off. At 9:21 p.m., the vehicle exited.4
       At about 9:30 p.m., Taylor called David S. by telephone and when
there was no answer, by two-way radio. But again, there was no response.
He and Myers returned to Paxton’s about 20 minutes later. The vehicle gate,
ordinary locked closed, was wide open. The door to Larry’s office had been
forced open. About $80,000 in cash was missing. So was the video recorder.
      Taylor and Myers found David S. on the ground near the dispatch
office, dead. He had two gunshot wounds, one to the neck and the other in
the head, about five inches above the right ear. Soot found near the neck
wound indicated the shot was fired from close range. The neck wound may
have been survivable, but the head shot was not. Bullet fragments were
found in the brain. The next day Taylor confronted Snow about David’s
death. Snow replied, “We had to do it.”
      Snow fled to Kansas after robbery. He bragged about living like a
“king,” watching his new 52-inch television.
      In October, police executed a search warrant at Snow’s home in
Kansas. They found a bag in his bedroom with $25,000 in small bills.


4     The same vehicle returned at 9:25 p.m., drove through the still open
gate, and then exited one minute later. At trial, the prosecutor theorized
that Snow and his accomplices had first shot David S. in the neck and
returned to make sure he was dead by shooting him again in the head.
                                          4
Another $8,400 was found in his pants pockets. Some of the bills had
distinctive pencil marks, which Larry identified as marks he made while
counting the money. Police also seized Snow’s Dodge van. Its rear window
brake light was inoperable.

B.   Snow’s Petition for Resentencing

      At Snow’s trial the court instructed the jury on malice aforethought
murder as well as felony murder (CALCRIM Nos. 520, 540A, 540B). After a
nine-day trial, the jury found Snow guilty of first degree murder. Under the
Three Strikes law, the court sentenced him to prison for 50 years to life.
      In 2019, Snow filed a petition for resentencing under what is now
section 1172.6. The matter was assigned to judge David M. Rubin, who had
presided over Snow’s trial. After issuing an order to show cause, the court
conducted an evidentiary hearing. Neither side offered new evidence. The
court read the reporter’s transcript from the murder trial, the appellate
opinion in Snow I, and the parties’ points and authorities.
      In a detailed 17-page decision, the court denied the petition. Although
the court was not persuaded that Snow was the “actual killer,” it found
beyond a reasonable doubt that he “acted as a major participant committing
the robbery while acting with reckless indifference to human life . . . .”
Focusing on the “reckless indifference” element, the court elaborated:
         “Here, [Snow] acted with reckless indifference to human
         life. [Snow’s] statements that ‘old Dave never saw it
         coming’ and ‘I had to shoot him’ show he did not care about
         [David S.’s] safety during the crime. The speed with which
         the crime occurred . . . shows the decision to kill [David S.]
         was quick, and little to no effort was made to stop it.
         [Snow] used his familiarity with [David S.] to gain [his]
         trust to let [Snow] into the tow yard. [Snow] was present at
         the crime scene and the architect of the burglary and


                                        5
            robbery plan. The scheme included no effort to minimize
            the violence to [David S.] . . . .”

                                  DISCUSSION
A.   Section 1172.6 Framework

      Effective January 1, 2019, Senate Bill No. 1437 amended the felony-
murder rule by adding section 189, subdivision (e). It provides that a
participant in the qualifying felony can be convicted of felony murder only if
the person: (1) was the actual killer; (2) was not the actual killer but, with
the intent to kill, acted as a direct aider and abettor; or (3) was a major
participant in the underlying felony and acted with reckless indifference to
human life. (See People v. Gentile (2020) 10 Cal.5th 830, 842.) The
Legislature also amended the natural and probable consequences doctrine by
adding subdivision (a)(3) to section 188, which states that “[m]alice shall not
be imputed to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3), as amended by Stats. 2018, ch. 1015, § 2.)
      Under section 1172.6, persons convicted of felony murder or murder
based on the natural and probable consequences doctrine may petition the
sentencing court to vacate their convictions and be resentenced on any
remaining counts if they could not have been convicted of murder because of
these statutory changes. (See People v. Lewis (2021) 11 Cal.5th 952, 959–960
(Lewis).)
      Where, as here, the petition states a prima facie case for relief, the
superior court is required to conduct an evidentiary hearing. At that hearing,
the prosecution must prove beyond a reasonable doubt that the petitioner is
guilty of murder, attempted murder, or manslaughter under amended
sections 188 and 189. (§ 1172.6, subd. (d)(3).) The trial court acts as
factfinder and determines whether the prosecution has met its burden.

                                        6
(People v. Ramirez (2021) 71 Cal.App.5th 970, 984 (Ramirez).) “If the
prosecution fails to sustain its burden of proof, the prior conviction . . . shall
be vacated and the petitioner shall be resentenced on the remaining charges.”
(§ 1172.6, subd. (d)(3); see People v. Lamoureux (2019) 42 Cal.App.5th 241,
249.)

B.      The Substantial Evidence Standard of Review Applies to Trial Court
        Findings Under Section 1172.6, Subdivision (d)(3)

        In reviewing trial court findings under section 1172.6, an unbroken line
of authority has applied the substantial evidence standard of review. (See,
e.g., People v. Clements (2022) 75 Cal.App.5th 276, 298 (Clements); People v.
Garrison (2021) 73 Cal.App.5th 735, 747; Ramirez, supra, 71 Cal.App.5th at
p. 985; People v. Williams (2020) 57 Cal.App.5th 652, 663; People v. Bascomb
(2020) 55 Cal.App.5th 1077, 1087.) Snow nevertheless maintains that we
should review the evidence independently. Citing primarily People v. Vivar
(2021) 11 Cal.5th 510 (Vivar), he contends that deference to a trial court’s
findings is inappropriate when those findings are “based on a cold record.”
        Snow’s argument is undermined by Clements, which rejected an
identical claim. (Clements, supra, 75 Cal.App.5th at p. 301.) The Clements
court noted that in the analogous context of a Proposition 36 petition for
resentencing, “ ‘[E]ven if the trial court is bound by and relies solely on the
record of conviction to determine eligibility, [where] the question . . . remains
a question of fact . . . we see no reason to withhold the deference generally
afforded to such factual findings.’ ” (Ibid.) Similarly here, the trial court’s
ruling turns on a question of fact—whether Snow acted with reckless
indifference to human life.
        Contrary to Snow’s assertions, Vivar does not change this analysis.
That case involved a motion to vacate a conviction under section 1473.7.

                                         7
Under that statute, a person is entitled to relief if the trial court finds there
was prejudicial error affecting the person's ability to meaningfully
understand the immigration consequences of a criminal plea. (Vivar, supra,
11 Cal.5th at pp. 527–528.) The court in Vivar concluded that independent
review was appropriate, in part because (1) the issues involved in a section
1473.7 motion “are predominantly questions of law”; and (2) “the judge
adjudicating the resulting motion may never have participated in any of the
underlying proceedings and must rely entirely on a cold record.” (Vivar, at
pp. 524, 526–527.)
      But here, and unlike in Vivar, whether Snow acted with reckless
indifference to human life is a quintessential question of fact. (See People v.
Clark (2016) 63 Cal.4th 522, 618 (Clark).) Moreover, Vivar is expressly
limited to section 1473.7 motions, and did not “disturb[ ] [the] familiar
postulate” that “ ‘an appellate court should defer to the factual
determinations made by the trial court’ ” regardless of whether such findings
were based on oral testimony or declarations. (Vivar, supra, 11 Cal.5th at
p. 528, fn. 7.) Indeed, Snow’s case is also materially distinguishable from
Vivar because the trial judge deciding his 1172.6 petition also presided at his
trial. Thus, unlike Vivar, factual determinations made in his petition for

resentencing cannot be said to have been made on a “cold record.”5
      Accordingly, the substantial evidence standard of review applies in this
case. We review the entire record in the light most favorable to the order to
determine whether it contains evidence that is reasonable, credible, and of


5      Cases cited by Snow involving the standard of review in original
proceedings for habeas corpus are also inapposite. (Vivar, supra, 11 Cal.5th
at p. 537 (conc. & dis. opn. of Corrigan, J.) [“[w]e should be hesitant here to
uncritically apply a habeas corpus standard of review to appellate review of
statutory claims”].)
                                         8
solid value from which a reasonable trier of fact could find beyond a
reasonable doubt that in committing the robbery, Snow acted with reckless

indifference to human life. (See People v. Elliott (2013) 53 Cal.4th 535, 585.)6

C.    Substantial Evidence Supports the Finding of Reckless Indifference to
      Human Life

      Snow is not entitled to resentencing under section 1172.6 if he was “a
major participant” in the robbery and acted with “reckless indifference to
human life, as described in subdivision (d) of [Penal Code] Section 190.2.”
(Pen. Code, § 189, subd. (e)(3); see § 1172.6, subd. (a).) Snow’s brief
challenges only the “reckless indifference” prong. He concedes there was
evidence that he “helped plan” the robbery, was present during it, and that
his familiarity with David S. allowed the robbers “to gain entry to Paxton’s.”
But he maintains there was insufficient evidence to support a finding of
reckless indifference because there was “no evidence” that he was armed,
used a gun, or that the fatal shot came from a handgun “rather than a rifle or
shotgun.” He further maintains that the plan was not to kill, but only to lock
David S. in the bathroom, indicating that he was “unaware of the gun and
potential for risk to [David S.’s] life.”
      “ ‘[R]eckless indifference to human life’ is commonly understood to
mean that the defendant was subjectively aware that his or her participation
in the felony involved a grave risk of death.” (People v. Estrada (1995) 11
Cal.4th 568, 577.) “[I]t encompasses a willingness to kill (or to assist another
in killing) to achieve a distinct aim, even if the defendant does not specifically



6     The Attorney General’s brief does not address Snow’s argument that an
independent standard of review applies. In light of Vivar, it is not a frivolous
argument and a response from counsel for the People would have been
prudent.
                                            9
desire that death as the outcome of his actions.” (In re Bennett (2018) 26
Cal.App.5th 1002, 1021.) There is both a subjective and objective component.
(Clark, supra, 63 Cal.4th at p. 617.) Subjectively, “[t]he defendant must be
aware of and willingly involved in the violent manner in which the particular
offense is committed,” and he or she must consciously disregard “the
significant risk of death his or her actions create.” (People v. Banks (2015)
61 Cal.4th 788, 801.) As to the objective element, “ ‘[t]he risk [of death] must
be of such a nature and degree that, considering the nature and purpose of
the actor’s conduct and the circumstances known to him [or her], its
disregard involves a gross deviation from the standard of conduct that a law-
abiding person would observe in the actor’s situation.’ ” (Clark, supra, 63
Cal.4th at p. 617.) “Awareness of no more than the foreseeable risk of death
inherent in any [violent felony] is insufficient” to establish reckless
indifference to human life; “only knowingly creating a ‘grave risk of death’ ”
satisfies the statutory requirement. (Banks, at p. 808.) That a participant or
planner of an armed robbery could reasonably anticipate lethal force might
be used is not sufficient to establish reckless indifference to human life.
(Ibid.)
      Contrary to Snow’s assertions, substantial evidence supports the
court’s finding that he acted with reckless indifference to human life.
Initially, the record belies his claim that there was “no evidence” he was
armed. On the day of the robbery, Snow showed his handgun to Taylor.
Snow is also incorrect in claiming there is no evidence that the wounds were
“consistent with the use of a handgun rather than a rifle or shotgun.” The
medical examiner testified that the fatal bullet was “certainly consistent with
a handgun. It does not look like a shotgun and does not look like a rifle.”




                                        10
      As to the subjective element of reckless indifference, Snow’s remark,
“Old Dave never saw it coming” and “[w]e had to do it” suggest an intent to
kill. At a bare minimum, they betray a calculated and callous disregard for
life, the very hallmark of reckless indifference.
      Objectively too, there is ample evidence to support the court’s finding.
The crucial issue is the degree of risk to human life. (In re Scoggins (2020)
9 Cal.5th 667, 682 (Scoggins).) The day before the robbery, Snow was armed
with a handgun. Anticipating that robbing Paxton’s would be met with
resistance from David S., the supposed plan—to hit him on the head with
sufficient force to cause a loss of consciousness—posed a serious risk of
violent confrontation from the very outset. Indeed, a reasonable if not
inescapable inference is that the real plan was always to kill. The robbery’s
success depended first and foremost on getting into the locked tow yard after
regular business hours. And that meant David S. had to recognize Snow and
based on that familiarity open the locked security gate. Thus, Snow could not
disguise his appearance, and surely he did not want to be identified and
caught. The theft of the surveillance video and recording equipment can only
be explained as Snow’s appreciation of the risk of identification.
      It would have been pointless to, in effect, silence the electronic witness
but not David S. This is likely what Snow meant when he told Taylor the
next day, “We had to do it.” Or perhaps more to the point given the
applicable standard of review, that the plan involved an extremely high risk
that the night dispatcher would be killed is a more-than-reasonable inference
from the evidence. (See Scoggins, supra, 9 Cal.5th at p. 676 [reckless
indifference to human life where, for example, “ ‘the robber . . . shoots
someone in the course of the robbery, utterly indifferent to the fact that the




                                       11
desire to rob may have the unintended consequence of killing the victim as
well as taking the victim’s property”].)

                                 DISPOSITION

      The order is affirmed.



                                                                    DATO, J.

WE CONCUR:



O’ROURKE, Acting P. J.



DO, J.




                                       12